—Appeal by the defendant, as limited by his motion, from an amended sentence of the Supreme Court, Queens County (Wong, J.), dated January 16, 2007, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree, on the ground that the amended sentence is excessive.
Ordered that the amended sentence is affirmed. No opinion. Prudenti, P.J., Skelos, Miller, Eng and Lott, JJ., concur.